               Case 2:20-mj-00217-DJA Document 9 Filed 03/24/20 Page 1 of 5



 1   DAVID R. FISCHER, ESQ.
     Nevada Bar No. 10348
 2   LAW OFFICE OF DAVID R. FISCHER
     400 South 4th Street, Suite 500
 3   Las Vegas, Nevada 89101
     Telephone: (702) 547-3944
 4   Facsimile: (702) 974-1458
     Email: federal@fischerlawlv.com
 5   Attorney for Defendant BILLY JOE WEST

 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                           Case No.: 2:20-mj-00217-DJA
 9
                           Plaintiff,
10
     vs.
11                                                       STIPULATION TO CONTINUE
     BILLY JOE WEST,                                     DETENTION HEARING
12
                           Defendant.                    (First Request)
13

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
15
     United States Attorney, Jessica Oliva, Esq., Assistant United States Attorney, and David R.
16
     Fischer, Esq., counsel for defendant BILLY JOE WEST, that the Hearing for Detention in the
17
     above-captioned matter set for Wednesday, March 25, 2020 at 02:30 P.M., be vacated and
18
     continued to Thursday, March 26, 2020 at 02:30 P.M.
19
            This Stipulation for the continuance is entered into for the following reasons:
20
            1. This is a joint request by counsel for the Defendant, BILLY JOE WEST, and the
21
               Assistant United States Attorney, Jessica Oliva;
22

23

24
                                                     1
25
               Case 2:20-mj-00217-DJA Document 9 Filed 03/24/20 Page 2 of 5



 1
            2. Counsel request this additional time in order to allow the third party custodian, Mrs.
 2             Cheryle West, to be present at the detention hearing; Mrs. West is unable to attend

 3             the detention hearing on Wednesday, March 25, 2020, due to medical reasons.

 4          3. Counsel communicated with the Defendant, BILLY JOE WEST, who is in custody
               at the Nevada Southern Detention Center, and WEST agrees with the continuance;
 5
            4. This is the first request for a continuance filed herein.
 6
            WHEREFORE, for the foregoing reasons, the ends of justice would best be served by a
 7
     continuance of the Detention Hearing to Thursday, March 26, 2020 at 02:30 P.M..
 8

 9          DATED this 24th day of March 2020

10

11                                                 /s/ Jessica Oliva
                                                   JESSICA OLIVA, ESQ.
12                                                 Assistant United States Attorney
                                                   Counsel for the United States
13

14
                                                   /s/ David R. Fischer
15                                                 DAVID R. FISCHER, ESQ.
                                                   Counsel for Defendant WEST
16

17

18

19

20

21

22

23

24
                                                      2
25
               Case 2:20-mj-00217-DJA Document 9 Filed 03/24/20 Page 3 of 5



 1                             CERTIFICATE OF ELECTRONIC SERVICE

 2          I HEREBY CERTIFY that I am an employee or agent of the LAW OFFICE OF DAVID

 3   R. FISCHER and am a person of such age and discretion as to be competent to serve papers and

 4   that, on the 24th day of March, 2020, I served a copy of the above and foregoing

 5   STIPULATION TO CONTINUE DETENTION HEARING in the following manner(s):

 6      ☒ ELECTRONIC SERVICE: Pursuant to Local Rule IC 4-1 of the United States District Court for the District

 7          of Nevada, the above-referenced document was electronically filed and served on all appearing parties

            through the Notice of Electronic Filing automatically generated by the Court.
 8
        ☐ UNITED STATES MAIL: By depositing a true and correct copy of the above referenced document into the
 9
            United States Mail with prepaid first-class postage, addressed to the parties at their last-known mailing
10
            address(es):
11      ☐ OVERNIGHT COURIER: By depositing a true and correct copy of the above referenced document for

12          overnight delivery via a nationally-recognized courier, addressed to the parties listed below at their last-

13          known mailing address.

        ☐ FACSIMILE: By sending the above-referenced document via facsimile to those persons listed on the
14
            attached service list at the facsimile numbers set forth thereon.
15
        ☐ EMAIL: By sending the above-referenced document via email to those persons at the email addresses set
16
            forth below:
17

18
                                                          __/s/ David R Fischer_______________________
19                                                        DAVID R. FISCHER, ESQ.
                                                          Attorney for Defendant WEST
20

21

22

23

24
                                                              3
25
               Case 2:20-mj-00217-DJA Document 9 Filed 03/24/20 Page 4 of 5



 1
                                  UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                            Case No.: 2:20-mj-00217-DJA
                             Plaintiff,
 5
     vs.
 6                                                        FINDINGS OF FACT, CONCLUSIONS
                                                          OF LAW, AND ORDER
 7   BILLY JOE WEST,

 8                           Defendant.

 9

10
                                           FINDINGS OF FACT
11
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13
            This Stipulation for the continuance is entered into for the following reasons:
14
            1. This is a joint request by counsel for the Defendant, BILLY JOE WEST, and the
15
                  Assistant United States Attorney, Jessica Oliva;
16
            2. Counsel request this additional time in order to allow the third party custodian, Mrs.
17                Cheryle West, to be present at the detention hearing; Mrs. West is unable to attend

18                the detention hearing on Wednesday, March 25, 2020, due to medical reasons.

19          3. Counsel communicated with the Defendant, BILLY JOE WEST, who is in custody
                  at the Nevada Southern Detention Center, and WEST agrees with the continuance;
20
            4. This is the first request for a continuance filed herein.
21
            WHEREFORE, for the foregoing reasons, the ends of justice would best be served by a
22   continuance of the Detention Hearing to Thursday, March 26, 2020 at 02:30 P.M..
23          ///

24
                                                      4
25
               Case 2:20-mj-00217-DJA Document 9 Filed 03/24/20 Page 5 of 5



 1

 2                                      CONCLUSIONS OF LAW

 3          The ends of justice served by granting said continuance outweigh the best interest of the

 4   public, since the failure to grant said continuance would be likely to result in a miscarriage of

 5   justice, would deny the parties herein sufficient time and the opportunity within which to be

 6   able to effectively and thoroughly prepare for sentencing, taking into account the exercise of

 7   due diligence.

 8
                                                  ORDER
 9
            IT IS HEREBY ORDERED that the Detention Hearing currently scheduled for
10                                                                             March
                                                                  26th day of ___________,
     Wednesday, March 25, 2020 at 02:30 P.M., be continued to the _____
11                                     4B
      2019, at __________,
     2020      2:30 p.m. in courtroom ________.
12

13
                                           IT IS SO ORDERED:
14       IT IS SO ORDERED
15                                         ________________________________________
         DATED: March 25, 2020             HONORABLE DANIEL J. ALBREGTS
16
                                           UNITED STATES MAGISTRATE JUDGE
17
                                           Case No.: 2:20-mj-00217-DJA
18       __________________________________________________
         BRENDA WEKSLER
                                DATED: _________________________________
19       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24
                                                      5
25
